COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT 
WORTH
NO. 2-03-257-CV
 
IN RE CYNTHIA L. 
OWINGS                                                       RELATOR

------------
ORIGINAL PROCEEDING
------------
MEMORANDUM OPINION

------------
        The 
court has considered relator's petition for writ of mandamus and the response 
from real party in interest, Jeffrey D. Owings, and is of the opinion that 
relief should be denied. Accordingly, relator's petition for writ of mandamus is 
denied.
        Relator 
shall pay all costs of this original proceeding, for which let execution issue.   
 
                                                                  PER 
CURIAM
 
 
PANEL A:   CAYCE, 
C.J.; DAY, and GARDNER, JJ.

DELIVERED October 
13, 2003